Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 9/24/2020. Claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25-26 have been examined in this application.  Applicant’s amendments to claims 1, 11, and 21 are acknowledged.  Applicant’s cancellation of claims 2, 4, 7-10, 12, 14, 17-20, 22, 24, and 27-30 are acknowledged. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2020 and 9/24/2020 has been entered.
Response to Arguments 
3.	Applicant’s arguments on page 9 of Remarks with respect to the 101 rejection are acknowledged.  

	With respect to Applicant’s arguments, specifically here Applicant argues “The Examiner characterizes the Judicial Exception as "determining the identity of a party in a transaction in order to detect fraud." However, this purported Judicial Exception is not recited in the claims. Rather, the claims recite computer systems identifying a source of online data. Accordingly, the claims are not directed to a Judicial Exception.”  The Examiner respectfully disagrees. 
	The October 2019 Update: Subject Matter Eligibility page 1 states the following with respect to the meaning of “recites” (cited herein): 
	
	 In Step 2A Prong One, the 2019 PEG instructs examiners to evaluate whether a claim recites a judicial exception, i.e., an abstract idea enumerated in Section I of the 2019 PEG, a law of nature, or a natural phenomenon. The 2019 PEG did not change the meaning of “recites” from how this term is used in the Manual of Patent Examining Procedure (MPEP).While the terms “set forth” and “describe” are thus both equated with “recite,” their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims “set forth” an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.” 4 That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.

	Therefore from the above just because the words of "determining the identity of a party in a transaction in order to detect fraud" are not found in the claim does not mean that the claims do not recite that idea.
	Rather instead the claims recite through determining the identifying of a party in a transaction through collecting data and analyzing it in order to detect fraud (e.g. “a 
	Therefore the Examiner based on the above respectfully maintains that the claims recite an abstract idea in view of the 2019 Revised Patent Subject Matter Eligibility “2019 PEG.”
	Further even if the claims were directed towards the broad idea of “identifying a source of online data” rather than the idea of determining the identity of a party in a transaction in order to detect fraud as argued by the Applicant for which the Examiner does not necessarily agree based on the above, this still broadly recites a mental process as defined in the October 2019 Update: Subject Matter Eligibility. 
	In that a human can obtain and analyze information and the fact that the specific information is "online" merely generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Further and that the specific obtained identity information is online data (see claim 1 “ using a crawler that renders a web page including the online data, by extracting the information from a browser through a plugin or clickstream data, by extracting through html code embedded in the information or the web page being displayed, and receiving it through web server or ad server log files”)  merely recites additional elements beyond the abstract idea of data gathering under the practical application step and simply appending well understood, routine, and conventional activities as detailed under the significantly more step in the 101 rejection below, which are merely limitations that have been previously found not  to be indicative of integration into a practical application or significantly more as defined in the 2019 PEG.

4.	On remarks page 10, Applicant argues the claims recite limitations that can only be performed by computer systems and therefore do not recite a mental process “In particular, the claims recite "obtaining, at a computer system, information identifying a complete data serving chain including every computer system involved in supplying online data to an end user device, using a crawler that renders a web page including the online data, by extracting the information from a browser through a plugin or clickstream data, by extracting through html code embedded in the information or the web page being displayed, and receiving it through web server or ad server log files", however Applicant also does acknowledged that “ the results of such a step may be accessible to a human.” 
	The Examiner agrees with Applicant’s arguments.  A computer does indeed perform the amended data collecting of “obtaining, at a computer system, information identifying a complete data serving chain including every computer system involved in supplying online data to an end user device, using a crawler that renders a web page including the online data, by extracting the information from a browser through a plugin or clickstream data, by extracting through html code embedded in the information or the web page being displayed, and receiving it through web server or ad server log file” as recited in the claim, however a human operator could reasonably and practically perform every other limitation in the claim and therefore could reasonably and practically perform the whole claim given the “collected data gathered” in the obtaining step.  (It is noted that the additional elements of “a computer-implemented method”, “at a computer system”, and “at the computer system”, recited in limitations which could 
	This limitation of data gathering with respect to the obtaining step argued above when reconsidered under the significantly more step merely recites well understood, routine, and conventional activities as detailed in the 101 rejection below.  Therefore this additional element of the obtaining step beyond the abstract idea of determining the identity of a party in a transaction in order to detect fraud, which is a mental process or a certain method of organizing human activity (see updated 101 rejection below), merely recites limitations that are not indicative of a practical application or significantly more since the limitations merely recite limitations of the 2019 PEG that were previously found not be indicative of integration into a practical application or inventive concept. 
	Further it is additionally noted that this analysis is consistent with USPTO guidance regarding the 2019 PEG, see October 2019: October 2019 Update: Subject Matter Eligibility page 7 (cited herein): 
	In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
	• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;48 

	Noted from the above “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a Electric Power Group, LLC v. Alstom, S.A could practically be performed in the human mind rather just the data analysis steps. 
	Therefore the Examiner respectfully disagrees. 
5.	On pages 10-11 of Remarks, Applicant argues the claims recite a practical application.  Similar to the analysis found in the response sections 3-4 above, the Examiner respectfully disagrees.  
	Specifically the Examiner finds the all of the limitations could reasonably and partially performed by the human operator minus a computer does indeed perform the amended data collecting of “obtaining, at a computer system, information identifying a complete data serving chain including every computer system involved in supplying online data to an end user device, using a crawler that renders a web page including the online data, by extracting the information from a browser through a plugin or clickstream data, by extracting through html code embedded in the information or the web page being displayed, and receiving it through web server or ad server log file” in the independent claims.   However these additional elements, beyond the abstract idea, as detailed in section 4 above merely recite limitations that are not indicative of integration into a practical application, since the claims merely recite limitations that have been previously found in view of the 2019 PEG to not be indicative of integration into a practical application. 
	Further while the Examiner understands Applicant's arguments that "one of ordinary skill in the art would recognize that performance of this action requires a process of 
	Further with respect to Applicant's arguments the claim limitation of "analyzing the complete advertisement serving chain to determine, at the computer system, whether a computer system in the complete advertisement serving chain has usage and traffic characteristics indicative of not being an intermediary computer system" recites a particular process of data analysis to determine claimed characteristics of the data and therefore is a practical application, the Examiner respectfully disagrees. Specifically the claims recite using the received data and comparing it to a list or lists, which is another function a human could reasonable and practically perform, therefore Applicant's arguments are not persuasive with respect to the 101.
6.	Applicant’s arguments on pages 12-16 of Remarks with respect to the 103 rejection are acknowledged.  It is importantly noted that while the arguments are moot in view of the new grounds of rejection from the Final Office Action dated 11/12/2019, the previous cited primary reference of Gottlieb et al. (United States Patent Number: US 8,745,753) that teaches an advertisement discovery and blocking system that discovers advertisements of a particular publisher webpage and placement pathways associated with those discovered advertisements, in order to compare those pathways to a list in order to determine advertisement violations (see abstract), is very relevant to the current Xie et al. (United States Patent Application Publication Number: US 2013/0339158) is applied, since it more closely reflects Applicant’s current claim language as amended. 
Priority
7. 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) (Examiner's note: see MPEP 211.05 Sufficiency of Disclosure in Prior-Filed Applications [R-07.2015]) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61973498, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The Application number 61973498 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 for the obtaining and four determining/analyzing steps of independent claims 1, 11, and 21. Accordingly, claims 1, 3,5- 6, 11,13, 15-16, 21,23, and 25-26 (e.g. claims 3, 5-6, 13, 15-16, 23, and 25-26 based on their dependency on independent claims 1, 11, and 21 respectively) are not entitled to the benefit of the prior application 61973498.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	The October 2019 Update: Subject Matter Eligibility defines mental processes on page 7 as “In contrast, claims do recite a mental process when they contain limitations that can be practically be performed in the human mind, including for example, observations, evaluations, judgements, and opinions.  Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.”   Additionally See MPEP 2106.05(a)(2) regarding mental processes. 
	Further the October 2019 Update: Subject Matter Eligibility defines certain method of organizing human activity as including “Fundamental Economic Practices or Principles.” MPEP 2106.05(a)(2) Abstract Idea Groupings [R-10.2019] references fundamental economic practices or principles (cited herein): “ The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’")”
The claim(s) recite(s) the idea of determining the identity of a party in a transaction in order to detect fraud. For example requesting an identification when processing a check in a transaction or when purchasing or selling a product. The idea of determining the identity of a party in a transaction in order to detect fraud based on the above is a 
 This judicial exception is not integrated into a practical application because the claims merely include limitations that are not indicative of integration into a practical application in that the claims merely recite: 
(1) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the online advertising auction/exchange environment or field of use (see claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25-26) 
(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering (for example of party characteristics) in conjunction with the abstract idea(see claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25-26)
And  (3) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
(a) software running on a computer (see claims 11,13, 15-16, 21,23, and 25-26)
(b) computer-implemented (see claim 1)
and (c) at a computer system/ at the computer system (see claims 1, 11, and 21)
 The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely include limitations that are not indicative of integration into an inventive concept (significantly more) in that the claims merely recite: 

(a) automating mental tasks (see claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25- 26) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
(b) obtaining information from a crawler (see claims 1, 11, and 21)
-	Maes (United States Patent Number: US 7,418,382) column 4 lines 49-57 "In particular, when the client 100 initially establishes network connection to the content server 106, the server 106 will execute the spider script 108 (i.e., an application known in the art as a "crawler," "robot" or "bot") which "scrawls" through each link in the requested CML page to extract information (e.g., from title, meta information provided by author or by automatic topic extraction) and store it into a graph tree structure 109 mapping the page with the relative extracted meta-information"
-	Cowan et al. (United States Patent Application Publication Number: US 2006/0206715) paragraph 0126 "Distributing the scanning workload across clients at the web-page level may be a challenge. Common web crawler scanning algorithms are a self-contained process of parsing HTML pages, extracting links to images and other pages, and thus building a map of an entire web site."
-	 Yuan et al. (United States Patent Application Publication Number: US
2009/0319388) paragraph 0027 "The search engine may then return a list of products, from vendors who currently have products for sale, along with links to the vendors and pricing information, formatted in a familiar manner. Such information may have been previously retrieved by the search engine directly from vendors (e.g., by vendors submitting data in a pre-approved format), manually (e.g., by agents 
- 	Skarin et al. (United States Patent Application Publication Number: US 2011/0072052) paragraph 0110 "For extracting text, the crawler utilizes common tools for crawling and extracting information from digital files. One suitable tool includes the software tool Aperture which can be found at (http://aperture.sourceforge.neV). Aperture is an open source Java framework for crawling and extracting text and metadata from the majority of common digital file formats such as, but not limited to plain text, HTML, XML, PDF, RTF and Microsoft Office applications."
(c) extracting information from a plugin or clickstream data (see claims 1, 11, and 21)
- 	Rhoads et al. (United States patent Application Publication Number: US
2002/0062382) paragraph 0033 "The system includes a digital camera 101 connected to a personal computer 102. Such cameras are commercially available and in widespread use. The personal computer 102 includes a browser which has a plug-in that can read digital watermarks. Such browsers and plug-ins are commercially available. For example, such a plug-in for the Microsoft Internet Explorer browser is available on a web site provided by the Digimarc Corporation. With the plug-in publicly available on the Digimarc web site, a user can hold an image containing a collateral data (i.e. an image that contains a digital watermark) in front of the PC camera 101 and the personal computer 102 will extract the collateral data and direct the computer's browser to a particular web site 104."
Bendiabdallah (United States Patent Application Publication Number: US 2015/0161219) paragraph 0084-0085 "Moreover, the browser plug-in can of course provide a greater number of functions and buttons (not shown in the figure) for the graphical construction and enhancement of the application, according to known technologies, such as for example: a "Multiple selection" button to alert the plugin and the server that the page being accessed contains multiple objects of the same type and that the server is to extract them automatically when only one of these objects is selected."
- 	Wehmann et al. (United States Patent Application Publication Number: US 2010/0250714) paragraph 0006 "To support various business models, the practice of gathering and sharing anonymous click-stream data about an individual browser has become very common. For example, display advertising networks offer behavioral targeting of display ads by leveraging co-operative networks of data. Tracked purchase history and click stream data of browsers can provide the merchant with additional insight into consumer characteristics and preferences based on their behavior. The analysis and modeling of this browser-based data is then used to create shopper/user profiles which are then referenced dynamically when the shopper is onsite to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser."
- 	Hayashi et al. (United States Patent Application Publication Number: US 20030200258) paragraph 0017 "or example, in the Internet browser context, the link may be a Uniform Resource Locator such as http://ClickStreamServer/getStatistics.asp? target=http://real-destination.com, where a user of a web browser clicks on the link and causes the web browser to connect to  ClickStreamServer. Once connected, the server may obtain various click-stream data about the user, and after recording statistics, the user's browser may then be redirected to where the user really wanted to go, e.g., http://real-destination.com. A common problem with such links, however, is that the server compiling statistics, e.g., ClickStreamServer, may be unavailable, while the desired network resource, e.g., http:/!real-destination.com, may be available. Thus, regardless of the network resource actually sought by a user, the network resource cannot be reached until the server becomes available to redirect the browser to the desired network resource."
-	Streble et al. (United States Patent Application Publication Number: US 2004/0205119) paragraph 0003 "Traditionally, Website effectiveness was analyzed solely by collecting clickstream data associated with Web pages retrieved from the Website. Clickstream data is information a Web browser transfers to a Web server that hosts the Website when requesting a Web page. This information may include the uniform resource locator (URL) associated with the requested Web page, the referral URL, and the Internet Protocol (IP) address of the requester."
- 	Smith et al. (United States Patent Application Publication Number: US 2002/0010625) paragraph 0120 "Another known method for collecting multi-site query log data is to have users download a browser plug-in, such as the plug-in provided by Alexa Internet, Inc., that reports browsing activities of users to a central server'' 
(d) extracting through html code embedded in the information or web page being displayed (see claims 1, 11, and 21)
-	Fron et al. (United States Patent Application Publication Number: US 2009/0248807) paragraph 0049 "The browser helper object also provides a control  control button 88, the browser helper object sends a copy of the HTML source code of the screen the subscriber is currently viewing to the service logic 34 via IP network 12. Because HTML is well known, the service logic 34 will be able to easily parse the HTML code by identifying predefined tags and extract the associated data."
-	Borton (United States Patent Application Publication Number: US 2011 /0270881) paragraph 0026 "The data parser 206 uses well-known data parsing algorithms to extract desired statistical data from the stored html pages 204 and stores the extracted data in database 208 in a structured manner"
-	Gregorie et al. (United States Patent Application Publication Number: US
2006/0026114) paragraph 0064 "other methods of identifying and extracting information from a webpage will be apparent to those of ordinary skill in the art"
- 	Waddington et al. (United States Patent Application Publication Number: US 2011/0179084) paragraph 0056 "In other examples where the content item is a text document (such as e.g. a webpage), the search term processor 313 may extract keywords from the actual text, for example by Natural Language Processing which will be known to the person skilled in the art"
 (e) receiving information through a web server or server log files (see claims 1,
11, and 21)
Totten et al. (United States Patent Application Publication Number: US 2005/0159999) paragraph 0039 "As known to one of ordinary skill, the web server 202 is a hardware platform running a software application that provides a website on the Internet 226 by receiving requests from remote computers 216- 220 and responding with appropriate content "
Dharmarajan et al. (United States Patent Application Publication Number: US 2006/0047792) paragraph 0029 "The Web server computer 8 comprises a general purpose server computer for receiving and responding to Hyper Text Transfer Protocol ("HTTP") requests as known to those skilled in the art."
Hitz et al. (United States Patent Application Publication Number: US 2001/0039622) paragraph 0004 "One known method is to provide a network file server for storing files, capable of receiving and responding to file server requests from those client devices"
Arcuri et al. (United States Patent Application Publication Number: US 2004/0162879) paragraph 0034 "As also known to those skilled in the art, a Web protocol ("HTTP") requests for files stored at or available to the computing system"
Pearson (United States Patent Application Publication Number: US 2005/0235360) paragraph 0034 "Moreover, computer 102 is operative to transmit and receive files and other information to and from server 105 using additional protocols well known to those skilled in the art, for example, file transfer protocol (ftp), telnet, e-mail, etc. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, and the Internet"
and (f) activity levels in social media (see claims 1, 11, and 21) 
Schechter et al. (United States Patent Application Publication Number: US 2012/0036011) paragraph 0028 “Single logins for multiple websites/domains, recording user activity, and other methods of gathering user data are well known in the art”
Fried et al. (United States Patent Application Publication Number: US 2013/0060856) paragraph 0007 “Various systems for observing activity on social networks are known in the art, including Radian6, Lithium, Jive, Getsatisifcation.com, and so forth. Unfortunately, however, the consumer content does not easily relate  
Johnson (United States Patent Application Publication Number: US 2013/0237300) paragraph 0111 “Of course, the player’s social media activities may be tracked by the social media server, as also known to those of skill in the art”
Examiner's note: b-e have been provided in the efforts of compact prosecution however based on the 112 1st/a rejection found in the Office Action below in view of Applicant’s amendments, only one of the alternatives rather than a combination of alternatives or all of the alternatives being collected to perform the limitations of claims 1, 11, and 21 is support by Applicant’s specification.
Further as shown above, the Examiner has reevaluated the previously concluded insignificant extrasolution activity in the practical application under the significantly more (inventive concept step).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
	As per independent claims 1, 11, and 21, Applicant amends the claims to include similar language found in previous claim 2.  It is noted that previous claim 2 lists the options in the alternative (e.g. only includes one of) whereas as amended the claim now recites all of the alternatives.  This is inconsistent with the specification since the specification only lists them in the alternative (see paragraphs 0006, 0008, 0021, 0028).  Specifically it is noted these paragraphs do not disclose using a combination of these alternatives. 
	Further even if it was argued that the specification provided support of these alternatives as a combination rather than merely alternatives, which the Examiner does not contend based on the above, the specification does not disclose how or in what why these alternatives would be combined to result in identifying a complete data serving chain (see MPEP 2161.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-10.2019](cited herein: 
	When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a)


 	 If Applicant were to amend the claims to recite the limitations in the alternative as for example found in previous claim 2 the 112 1st/ a rejection could be withdrawn. 
	Further claims 3, 5-6, 13, 15-16, 23, and 25-26 that depend off of claims 1, 11, and 21 are rejected based on their dependency under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (United States Patent Application Publication Number: US 2013/0339158) further in view of Lester et al. (United States Patent Application Publication Number: US 2009/0265198) further in view of Kolkowitz et al. (United States Patent Application Publication Number: US 2011/0251951). 
	As per claim 1, Xie et al. teaches A computer-implemented method of identifying a source of online data comprising: (see paragraph 0041, note: FIG. 3 illustrates an operational flow diagram of an implementation of a method 300 for determining if a display advertisement is malicious. The method 300 may be implemented by the advertising trust engine 160, for example). 
obtaining, at a computer system, information identifying a complete  data serving chain including every computer system involved in supplying online data to an end user device, (see paragraphs 0003, 0018, and 0013.
	Paragraph 0003, note: Known legitimate and malicious display advertisements are selected, and the ordered sequence of entities involved in the delivery of each display advertisement is observed and used to generate advertising delivery sequences. The entities include the various servers, publishers, and advertising networks that are involved in the delivery of a display advertisement. Attributes of the entities in each sequence are determined and used to generate a set of rules that identify a display advertisement as legitimate or malicious based on the attributes of the advertising delivery sequence associated with the delivery of the display advertisement.
The generated rules are used to identify possible malicious display advertisements, and to identify one or more sources of malicious display advertisements; paragraph 0018, note: As may be appreciated, the sequence of third-party providers 150 and/or syndicators 140 that are involved in the delivery of a display advertisement 115 provide many opportunities for malicious users to provide one or more malicious display advertisements 115 or so called "malvertisements." Examples of malvertisements include what are referred to as drive-by-download attacks, phishing attacks, and click-fraud attacks; and paragraph 0013, note: The client device 110 may be configured to communicate with the publishers 130 to request and receive one or more web pages 117). 
	 using a crawler that renders a web page including the online data, (see paragraph 0038, note: In some implementations, the advertising delivery sequence 165 
 by extracting the information from a browser through a plugin or clickstream data,  (see paragraphs 0022 and 0025.
	Paragraph 0022, note: The advertising trust engine 160 may be implemented using a general purpose computing device such as the computing device 500 illustrated with respect to FIG. 5. In addition, all or some portion of the advertising trust engine 160 may be implemented as part of the client device 110. For example, the advertising trust engine 160 may be a plug-in or other component of a browser associated with the client device 110; and paragraph 0025, note: Before the client device 110 downloads a display advertisement 115 for placement in a web page 117, the client device may use the advertising trust engine 160 to determine if the display advertisement 115 is legitimate or malicious. To make the determination, the advertising trust engine 160 may determine the advertising delivery sequence 165 for the display advertisement 115. For example, the trust engine 160 may determine the advertising delivery sequence 165 using the advertising tags embedded in the web page 117, and following the sequence of entities that are involved in the providing of the display advertisement 115. The resulting advertising delivery sequence 165 may then be classified based on the set of 
by extracting through web code embedded in the information or the web page being displayed, (see paragraphs 0025 and 0015.
	Paragraph 0025, note: Before the client device 110 downloads a display advertisement 115 for placement in a web page 117, the client device may use the advertising trust engine 160 to determine if the display advertisement 115 is legitimate or malicious. To make the determination, the advertising trust engine 160 may determine the advertising delivery sequence 165 for the display advertisement 115. For example, the trust engine 160 may determine the advertising delivery sequence 165 using the advertising tags embedded in the web page 117, and following the sequence of entities that are involved in the providing of the display advertisement 115. The resulting advertising delivery sequence 165 may then be classified based on the set of previously determined advertising delivery sequences 165 of known legitimate or malicious display advertisements 115; and paragraph 0015, note: In some implementations, the web page 117, when displayed to a user of the client device 110, may include one or more advertising tags that cause one or more display advertisements 115 to be requested and displayed as part of the web page 117. The tags may be iframes or JavaScript code, for example. The display advertisements 115 may include a variety of well-known display advertisements such as banner advertisements, for example. The display advertisements 115 may include text, images, and videos, for example). 
and receiving it through web server or ad server log files: (see paragraphs 0013 , 0015, and 0024-0025.
	Paragraph 0013, note: The client device 110 may be configured to communicate with the publishers 130 to request and receive one or more web pages 117; paragraph 0015, note: In some implementations, the web page 117, when displayed to a user of the client device 110, may include one or more advertising tags that cause one or more display advertisements 115 to be requested and displayed as part of the web page 117. The tags may be iframes or JavaScript code, for example. The display advertisements 115 may include a variety of well-known display advertisements such as banner advertisements, for example. The display advertisements 115 may include text, images, and videos, for example; paragraph 0024, note: The entities may include servers of other computing devices associated with one or more publishers 130, syndicators 140, and third-party providers 150. In addition, the entities may include servers or other computing devices associated with one or more malicious entities (i.e., malware providers); and paragraph 0025, note: Before the client device 110 downloads a display advertisement 115 for placement in a web page 117, the client device may use the advertising trust engine 160 to determine if the display advertisement 115 is legitimate or malicious. To make the determination, the advertising trust engine 160 may determine the advertising delivery sequence 165 for the display advertisement 115. For example, the trust engine 160 may determine the advertising delivery sequence 165 using the advertising tags embedded in the web page 117, and following the sequence of entities that are involved in the providing of the display advertisement 115. The resulting advertising delivery sequence 165 may then be classified based on the set of 
a)    analyzing the complete data serving chain to determine, at the computer system, whether more than one computer system in the complete data serving chain provide websites and are not intermediary computer systems; (see paragraphs 0024, 0030, 0032, 0035, and 0018.
	Paragraph 0024, note: The entities may include servers of other computing devices associated with one or more publishers 130, syndicators 140, and third-party providers 150. In addition, the entities may include servers or other computing devices associated with one or more malicious entities (i.e., malware providers); paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; paragraph 0032, note: The URL attributes are attributes that are based on the URL of the entity associated with a node. The node annotator 210 may determine the URL attributes by matching one or more regular expressions or patterns associated with URLs of untrustworthy entities against the URL of an entity. For example, URLs that include the substring "co .cc" may 
Examiner’s note: Xie supports this limitation in many different ways.  In particular paragraph 0024 determines whether there are more than one third party providers (which as discussed in the cited paragraph 0013 provide webpages to the user).  Further paragraph 0035 discusses determining if two entities are actually related rather than separate, where malicious entities can provide webpages (see paragraph 0032).  And even further in paragraph 0018 Xie teaches the sequence of third party providers and/or syndicators that are involved in the delivery of a display advertisement (e.g. multiple providers or multiple syndicators) provide many opportunities for malicious users to display advertisements.
b)    analyzing the complete serving chain to determine, at the computer system, whether a computer system in the complete  data serving chain that provides a website provides a website indicated in a list of undesirable websites; (see paragraphs 0032 and 0034-0035.

Examiner’s note: can be performed in Xie at least by either by the URL (see paragraph 0032) or the sequence comparison in paragraphs 0034-0035.
c) analyzing the complete data serving chain to determine, at the computer system, whether a computer system in the complete data serving chain has usage and traffic characteristics indicative of not being an intermediary computer system,  including a sudden increase in traffic (see paragraphs 0030-0031.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0031, note: The domain registration attributes are attributes that are based on the domain registration and expiration dates associated with an entity corresponding to a node. More specifically, the attribute may be a measure of the difference between the registration time of a domain and the expiration time. Because domain registration has an associated cost, most untrustworthy entities have a domain with short amount of time between its registration and expiration. Entities with domains with less than a year between its registration and expiration may receive a low domain registration attribute by the node annotator 210, while entities with domains having more than a year may receive a higher domain registration attribute). 
Examiner’s note: domain did not exist a year ago (e.g. a sudden increase in traffic) so likely fraudulent 
determining, at the computer system, a recurrence of determinations a), b), and c) and (see paragraphs 0035-0037, 0027, and 0040. 
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 150 and may cause it to redirect a client device 110 to an advertising server that is also under the malicious user's control; paragraph 0036, note: In some implementations, the rules 225 may be derived by constructing a decision tree that may be generated by the rule generator 230. In some implementations, other methods such as machine learning or neural networks may be used to generate the rules 225; paragraph 0037,  note: With respect to generating the decision tree, in some implementations, the rule generator 230 may first generate a decision tree that operates on subsequences of annotated notes. The tree may include a leaf for each possible combination of attribute values for the subsequences. In some implementations, in order to reduce the number of leaves, the rule generator 230 may select the leaves of the tree that are able to correctly identify at least one malicious advertisement from the training data 235 based on an associated 
Examiner’s note: the system must first generate rules to then use the rules to determine fraud, paragraphs 0035-0037 and 0040 discuss how these rules are learned through machine learning (using previous data, see paragraphs 0027 and 0040), therefore it is a recurrence after the machine learning above that results in a determination that a source is concealing its true identity (e.g. presenting maladvertisements, see paragraph 0018). 
based on the recurrence of determinations a), b), and c), determining a likelihood that a source of the online data is concealing its true identity (see paragraphs 0035, 0003, and 0020.
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 150 and may cause it to redirect a client device 110 to an advertising server that is also under the malicious user's control; paragraph 0003, note: Known legitimate and malicious display advertisements are selected, and the ordered sequence of entities involved in the delivery of each display advertisement is observed and used to generate advertising delivery sequences. The entities include the various servers, publishers, and advertising networks that are involved in the delivery of a display advertisement. Attributes of the entities in each sequence are determined and used to generate a set of rules that identify a display advertisement as legitimate or malicious based on the attributes of the advertising delivery sequence associated with the delivery of the display advertisement. The generated rules are used to identify possible malicious display advertisements, and to identify one or more sources of malicious display advertisements; and paragraph 0020, note: Phishing attacks trick the users of the client devices into providing personal information. For example, a display advertisement 115 
Xie et al. does not expressly teach (1) internet message can include html, (2) and a high level of traffic associated with low activity in social media; and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring. 
	However, Lester et al. which is in the art on online fraud detection by determining and comparing multiple factors (see abstract and paragraph 0035) teaches  
	(1) internet message can include html (see paragraph 0024, note: As stated above, in one embodiment, the network 112 is the Internet. As known in the art, the Internet is a large, publicly-accessible network of networks. Individual computers and other devices can utilize communications protocols such as the transmission control protocol/Internet protocol (TCP/IP) to send messages to other computers on the Internet. These messages can use protocols such as the hypertext transport protocol (HTTP), file transfer protocol (FTP), simple mail transport protocol (SMTP), post office protocol 3 (POP3), Multipurpose Internet Mail Extension (MIME) protocol, and Internet message access protocol (IMAP), and data representations such as the hypertext markup language (HTML) and extensible markup language (XML) to carry and exchange information. Embodiments of the present invention may use other communications protocols and languages to exchange data). 
	(2) determining possible fraud is occurring based on a high level of traffic associated with low activity in social media (see paragraphs 0041, note: In another 
Examiner’s note: Examiner interprets high level of traffic to be users who are in various address books and low social activity to be the users that are on a disconnected island from the rest of the strongly connected social group of real users as discussed 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. with the aforementioned teachings from Lester with the motivation of providing a way to identify online fraud or an anomaly by various known mechanisms like differences in social activity and traffic levels (see Lester paragraphs 0035 and 0041) as well as communicating messages through well-known internet languages (see Lester paragraph 0024), when determining traffic and irregular in order to determine fraud (see Xie et al. paragraphs 0029, 0031, 0033, and 0035) and communicating information through internet messages (see Xie et al. paragraphs 0025 and 0015) are both known. 
Xie et al. in view of Lester does not expressly teach and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring
However, Kolkowitz et al. which is in the art of detecting online fraud for merchants (see abstract and paragraph 0029) teaches and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring (see paragraphs 0027, 0030, 0033, and 0036.
Paragraph 0027, note: In general, the present disclosure provides for the identification of fraud through analysis of collections of transactions and their attributes. Some embodiments rely on statistical models to identify suspicious transactions. Example transactions are represented as a collection of attributes that are appearing in time. When a value for an attribute 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. in view of Lester with the aforementioned teachings from Kolkowitz et al. with the motivation of providing a known way of detecting a fraudulent action in a transaction based on frequency (e.g. comparing the 
	As per claim 3, Xie et al. teaches 
	wherein whether a computer system of a first party or a computer system of a second party provide websites and are not intermediary computer systems is determined using a list of intermediaries (see paragraphs 0030 and 0024.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0024, note: The entities may include servers of other computing devices associated with one or more publishers 130, syndicators 140, and third-party providers 150. In addition, the entities may include servers or other computing devices associated with one or more malicious entities (i.e., malware providers).
	As per claim 5, Xie et al. teaches 
	wherein a computer system of a second party has usage and traffic characteristics indicative of a content site and not of an intermediary (see paragraphs 0030 and 0035.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 150 and may cause it to redirect a client device 110 to an advertising server that is also under the malicious user's control). 
	As per claim 6, Xie et al. teaches
	recurrence of the determinations a), b), and c) indicates an increased likelihood that advertisement laundering is occurring (see paragraphs 0035, 0003, and 0020.
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 150 and may cause it to redirect a client device 110 to an advertising server that is also under the malicious user's control; paragraph 0003, note: Known legitimate and malicious display advertisements are selected, and the ordered sequence of entities involved in the delivery of each display advertisement is observed and used to generate advertising delivery sequences. The entities include the various servers, publishers, and advertising networks that are involved in the delivery of a display advertisement. Attributes of the entities in each sequence are determined and used to generate a set of rules that identify a display advertisement as legitimate or malicious based on the attributes of the advertising delivery sequence associated with the delivery of the display advertisement. The generated rules are used to identify possible malicious display advertisements, and to identify one or more sources of malicious display advertisements; and paragraph 0020, note: Phishing attacks trick the users of the client devices into providing personal information. For example, a display advertisement 115 
Xie et al. in view of Lester does not expressly teach wherein an increased frequency of recurrence indicates an increased likelihood that fraud is occurring.
However, Kolkowitz et al. which is in the art of detecting fraud (see abstract) teaches wherein an increased frequency of recurrence indicates an increased likelihood that fraud is occurring (see paragraphs 0027, 0030, 0033, and 0036.
Paragraph 0027, note: In general, the present disclosure provides for the identification of fraud through analysis of collections of transactions and their attributes. Some embodiments rely on statistical models to identify suspicious transactions. Example transactions are represented as a collection of attributes that are appearing in time. When a value for an attribute seems to occur at an unusual frequency (among all the transactions being observed), the transactions containing those attributes may be flagged as potential fraud. In some examples, the fact that a single attribute appears "too frequently" in apparently unrelated transactions may be taken as an indication that they are actually related. This provides a new and unique ability to identify fraud in real time and spot new online attacks; paragraph 0030, note: In some exemplary embodiments, when unusual behavior is observed compared with the regular behavior, an example system identifies those transactions that caused the irregular behavior as being potentially involved with payment fraud. In the case of one particular bank, for example, the transactions and activity are monitored for that bank and all of the variables are monitored for that bank. Consider the parameter "number of transactions": If an unusual number of transactions come to that bank in a period of time then those transactions can be looked at as potentially involved 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. in view of Lester in view of Kolkowitz et al. with the aforementioned teachings from Kolkowitz et al. with the motivation of providing a known way of detecting a fraudulent action in a transaction based on frequency (e.g. comparing 
	As per claim 11, Xie et al. teaches A system for identifying a source of online data comprising a processor, memory accessible by the processor, and program instructions and data stored in the memory, the program instructions executable by the processor to perform: (see paragraph 0065, note: It should be understood that the various techniques described herein may be implemented in connection with hardware or software or, where appropriate, with a combination of both. Thus, the methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CDROMs, hard drives, or any other machine-readable storage medium where, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the presently disclosed subject matter). 
obtaining, at a computer system, information identifying a complete data serving chain including every computer system involved in supplying online data to an end user device, (see paragraphs 0003, 0018, and 0013.
	Paragraph 0003, note: Known legitimate and malicious display advertisements are selected, and the ordered sequence of entities involved in the delivery of each 
The generated rules are used to identify possible malicious display advertisements, and to identify one or more sources of malicious display advertisements; paragraph 0018, note: As may be appreciated, the sequence of third-party providers 150 and/or syndicators 140 that are involved in the delivery of a display advertisement 115 provide many opportunities for malicious users to provide one or more malicious display advertisements 115 or so called "malvertisements." Examples of malvertisements include what are referred to as drive-by-download attacks, phishing attacks, and click-fraud attacks; and paragraph 0013, note: The client device 110 may be configured to communicate with the publishers 130 to request and receive one or more web pages 117). 
 using a crawler that renders a web page including the online data, (see paragraph 0038, note: In some implementations, the advertising delivery sequence 165 may be provided by a client device 110 for the advertising trust engine 160 to evaluate. In other implementations, the advertising trust engine 160 may crawl web pages 117 associated with publishers 130 looking for advertising delivery sequences 165 that are malicious. Publishers 130 with untrustworthy advertising delivery sequences 165 may be flagged for further scrutiny, and one or more malicious entities may be identified).
by extracting the information from a browser through a plugin or clickstream data, (see paragraphs 0022 and 0025.
	Paragraph 0022, note: The advertising trust engine 160 may be implemented using a general purpose computing device such as the computing device 500 illustrated with respect to FIG. 5. In addition, all or some portion of the advertising trust engine 160 may be implemented as part of the client device 110. For example, the advertising trust engine 160 may be a plug-in or other component of a browser associated with the client device 110; and paragraph 0025, note: Before the client device 110 downloads a display advertisement 115 for placement in a web page 117, the client device may use the advertising trust engine 160 to determine if the display advertisement 115 is legitimate or malicious. To make the determination, the advertising trust engine 160 may determine the advertising delivery sequence 165 for the display advertisement 115. For example, the trust engine 160 may determine the advertising delivery sequence 165 using the advertising tags embedded in the web page 117, and following the sequence of entities that are involved in the providing of the display advertisement 115. The resulting advertising delivery sequence 165 may then be classified based on the set of previously determined advertising delivery sequences 165 of known legitimate or malicious display advertisements 115). 
by extracting through web code embedded in the information or the web page being displayed, (see paragraphs 0025 and 0015.
	Paragraph 0025, note: Before the client device 110 downloads a display advertisement 115 for placement in a web page 117, the client device may use the 
and receiving it through web server or ad server log files: (see paragraphs 0013 , 0015, and 0024-0025.
	Paragraph 0013, note: The client device 110 may be configured to communicate with the publishers 130 to request and receive one or more web pages 117; paragraph 0015, note: In some implementations, the web page 117, when displayed to a user of the client device 110, may include one or more advertising tags that cause one or more 
a)   analyzing the complete data serving chain to determine, at the computer system, whether more than one computer system in the complete data serving chain provide websites and are not intermediary computer systems: (see paragraphs 0024, 0030, 0032, 0035, and 0018.

b) analyzing the complete serving chain to determine, at the computer system, whether a computer system in the complete data serving chain that provides a website provides a website indicated in a list of undesirable websites: (see paragraphs 0032 and 0034-0035.
	Paragraph 0032, note: The URL attributes are attributes that are based on the URL of the entity associated with a node. The node annotator 210 may determine the URL attributes by matching one or more regular expressions or patterns associated with URLs of untrustworthy entities against the URL of an entity. For example, URLs that include the substring "co .cc" may be associated with malicious entities; paragraph 0034, note: For example, an advertisement delivery sequence 165 of length five may include an ordered sequence of five nodes that represent the entities A, B, C, D, and E. The advertising delivery sequence 165 may be represented as A, B,.C, D,. E and may be used to generate three subsequences by the subsequence determiner 220. The subsequences include A, B,C, B,C,D, and C,D,.E. Where an advertising delivery sequence 165 has less than three nodes, the subsequence determiner 220 may include a null node in the generated subsequence; and paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the 
c)      analyzing the complete data serving chain to determine, at the computer system, whether a computer system in the complete data serving chain has usage and traffic characteristics indicative of not being an intermediary computer system, including a sudden increase in traffic (see paragraphs 0030-0031.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0031, note: The domain registration attributes are attributes that are based on the domain registration and expiration dates associated with an entity corresponding to a node. More specifically, the attribute may be a measure of the difference between the registration time of a domain and the expiration time. Because domain registration has an associated cost, most untrustworthy entities have a domain with short amount of time between its registration and expiration. Entities with domains with less than a year 
determining, at the computer system, a recurrence of determinations a), b), and c) and(see paragraphs 0035-0037, 0027, and 0040. 
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 150 and may cause it to redirect a client device 110 to an advertising server that is also under the malicious user's control; paragraph 0036, note: In some implementations, the rules 225 may be derived by constructing a decision tree that may be generated by the rule generator 230. In some implementations, other methods such as machine learning or neural networks may be used to generate the rules 225; paragraph 0037,  note: With respect to generating the decision tree, in some implementations, the rule generator 230 may first generate a decision tree that operates on subsequences of annotated notes. The tree may include a leaf for each possible combination of attribute values for the subsequences. In some implementations, in order to reduce the number of leaves, the rule generator 230 may select the leaves of the tree that are able to correctly identify 
based on the recurrence of determinations a), b), and c), determining a likelihood that a source of the online data is concealing its true identity (see paragraphs 0035, 0003, and 0020.

html, (2) and a high level of traffic associated with low activity in social media; and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring. 
	However, Lester et al. which is in the art on online fraud detection by determining and comparing multiple factors (see abstract and paragraph 0035) teaches  
	(1) internet message can include html (see paragraph 0024, note: As stated above, in one embodiment, the network 112 is the Internet. As known in the art, the Internet is a large, publicly-accessible network of networks. Individual computers and other devices can utilize communications protocols such as the transmission control protocol/Internet protocol (TCP/IP) to send messages to other computers on the Internet. These messages can use protocols such as the hypertext transport protocol (HTTP), file transfer protocol (FTP), simple mail transport protocol (SMTP), post office protocol 3 (POP3), Multipurpose Internet Mail Extension (MIME) protocol, and Internet message access protocol (IMAP), and data representations such as the hypertext markup language (HTML) and extensible markup language (XML) to carry and exchange information. Embodiments of the present invention may use other communications protocols and languages to exchange data). 
	(2) determining possible fraud is occurring based on a high level of traffic associated with low activity in social media (see paragraphs 0041, note: In another embodiment, the model generator 310 builds a reputation for each user based on an analysis of the entire social graph. In this embodiment, the generator 310 can calculate a reputation value for each user based on the records in the contact information 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. with the aforementioned teachings from Lester with the motivation of providing a way to identify online fraud or an anomaly by various known mechanisms like differences in social activity and traffic levels (see Lester paragraphs 0035 and 0041) as well as communicating messages through well-known internet languages (see Lester ) and communicating information through internet messages (see Xie et al. paragraphs 0025 and 0015) are both known. 
Xie et al. in view of Lester does not expressly teach and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring
However, Kolkowitz et al. which is in the art of detecting online fraud for merchants (see abstract and paragraph 0029) teaches and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring (see paragraphs 0027, 0030, 0033, and 0036.
Paragraph 0027, note: In general, the present disclosure provides for the identification of fraud through analysis of collections of transactions and their attributes. Some embodiments rely on statistical models to identify suspicious transactions. Example transactions are represented as a collection of attributes that are appearing in time. When a value for an attribute seems to occur at an unusual frequency (among all the transactions being observed), the transactions containing those attributes may be flagged as potential fraud. In some examples, the fact that a single attribute appears "too frequently" in apparently unrelated transactions may be taken as an indication that they are actually related. This provides a new and unique ability to identify fraud in real time and spot new online attacks; paragraph 0030, note: In some exemplary embodiments, when unusual behavior is observed compared with the regular behavior, an example system identifies those transactions that caused the irregular behavior as being potentially involved with payment fraud. In the case of one particular bank, for example, the transactions and activity are monitored for that bank and all of the variables are monitored 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. in view of Lester with the aforementioned teachings from Kolkowitz et al. with the motivation of providing a known way of detecting a fraudulent action in a transaction based on frequency (e.g. comparing the transaction to some baseline for example too many in a short period of time) (see Kolkowitz et al. paragraphs 0027, 0030, 0033, and 0036), when detecting various types of frauds or undesirable actions in an online advertising transaction  (see Xie et al. paragraphs 0029-0035) and updating rules for detecting fraud based on analysis conducted on transactions (see Xie et al. paragraphs 0027 and 0040) are both known.
	As per claim 13, Xie et al. teaches 
	wherein whether a computer system of a first party and a computer system of a second party provide websites and are not intermediary computer systems is determined using a list of intermediaries  (see paragraphs 0030 and 0024.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0024, note: The entities may include servers of other computing devices associated with one or more publishers 130, syndicators 140, and third-party providers 150. In addition, the entities may include servers or other computing devices associated with one or more malicious entities (i.e., malware providers).
	As per claim 15, Xie et al. teaches 
	wherein the computer system of the second party has usage and traffic characteristics indicative of a content site and not of an intermediary (see paragraph 0030 and 0035.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for 
	As per claim 16, Xie et al. teaches
recurrence of the determinations a), b), and c) indicates an increased likelihood that advertisement laundering is occurring (see paragraphs 0035, 0003, and 0020.
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising 
Xie et al. in view of Lester does not expressly teach wherein an increased frequency of recurrence indicates an increased likelihood that fraud is occurring.
However, Kolkowitz et al. which is in the art of detecting fraud (see abstract) teaches wherein an increased frequency of recurrence indicates an increased likelihood that fraud is occurring (see paragraphs 0027, 0030, 0033, and 0036.

Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. in view of Lester in view of Kolkowitz et al. with the aforementioned teachings from Kolkowitz et al. with the motivation of providing a known way of detecting a fraudulent action in a transaction based on frequency (e.g. comparing the transaction to some baseline for example too many in a short period of time) (see Kolkowitz et al. paragraphs 0027, 0030, 0033, and 0036), when detecting various types of frauds or undesirable actions in an online advertising transaction (see Xie et al. paragraphs 0029-0035) and updating rules for detecting fraud based on analysis conducted on transactions (see Xie et al. paragraphs 0027 and 0040) are both known.
	As per claim 21, Xie et al. teaches A computer program product for identifying a source of online data comprising a non-transitory computer readable medium storing program instructions that when executed by a processor perform: (see paragraph 0065, note: It should be understood that the various techniques described herein may be implemented in connection with hardware or software or, where appropriate, with a combination of both. Thus, the methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CDROMs, hard drives, or any other machine-readable storage medium where, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the presently disclosed subject matter).
obtaining, at a computer system, information identifying a complete data serving chain including every computer system involved in supplying online data to an end user device, (see paragraphs 0003, 0018, and 0013.
	Paragraph 0003, note: Known legitimate and malicious display advertisements are selected, and the ordered sequence of entities involved in the delivery of each display advertisement is observed and used to generate advertising delivery sequences. The entities include the various servers, publishers, and advertising networks that are involved in the delivery of a display advertisement. Attributes of the entities in each sequence are determined and used to generate a set of rules that identify a display advertisement as legitimate or malicious based on the attributes of the advertising delivery sequence associated with the delivery of the display advertisement.
The generated rules are used to identify possible malicious display advertisements, and to identify one or more sources of malicious display advertisements; paragraph 0018, 
 using a crawler that renders a web page including the online data, (see paragraph 0038, note: In some implementations, the advertising delivery sequence 165 may be provided by a client device 110 for the advertising trust engine 160 to evaluate. In other implementations, the advertising trust engine 160 may crawl web pages 117 associated with publishers 130 looking for advertising delivery sequences 165 that are malicious. Publishers 130 with untrustworthy advertising delivery sequences 165 may be flagged for further scrutiny, and one or more malicious entities may be identified).
by extracting the information from a browser through a plugin or clickstream data, (see paragraphs 0022 and 0025.
	Paragraph 0022, note: The advertising trust engine 160 may be implemented using a general purpose computing device such as the computing device 500 illustrated with respect to FIG. 5. In addition, all or some portion of the advertising trust engine 160 may be implemented as part of the client device 110. For example, the advertising trust engine 160 may be a plug-in or other component of a browser associated with the client 
by extracting through web code embedded in the information or the web page being displayed, (see paragraphs 0025 and 0015.
	Paragraph 0025, note: Before the client device 110 downloads a display advertisement 115 for placement in a web page 117, the client device may use the advertising trust engine 160 to determine if the display advertisement 115 is legitimate or malicious. To make the determination, the advertising trust engine 160 may determine the advertising delivery sequence 165 for the display advertisement 115. For example, the trust engine 160 may determine the advertising delivery sequence 165 using the advertising tags embedded in the web page 117, and following the sequence of entities that are involved in the providing of the display advertisement 115. The resulting advertising delivery sequence 165 may then be classified based on the set of 
and receiving it through web server or ad server log files: (see paragraphs 0013 , 0015, and 0024-0025.
	Paragraph 0013, note: The client device 110 may be configured to communicate with the publishers 130 to request and receive one or more web pages 117; paragraph 0015, note: In some implementations, the web page 117, when displayed to a user of the client device 110, may include one or more advertising tags that cause one or more display advertisements 115 to be requested and displayed as part of the web page 117. The tags may be iframes or JavaScript code, for example. The display advertisements 115 may include a variety of well-known display advertisements such as banner advertisements, for example. The display advertisements 115 may include text, images, and videos, for example; paragraph 0024, note: The entities may include servers of other computing devices associated with one or more publishers 130, syndicators 140, and third-party providers 150. In addition, the entities may include servers or other 
a)   analyzing the complete data serving chain to determine, at the computer system, whether more than one computer system in the complete data serving chain provide websites and are not intermediary computer systems: (see paragraphs 0024, 0030, 0032, 0035, and 0018.
	Paragraph 0024, note: The entities may include servers of other computing devices associated with one or more publishers 130, syndicators 140, and third-party providers 150. In addition, the entities may include servers or other computing devices associated with one or more malicious entities (i.e., malware providers); paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether 
b) analyzing the complete serving chain to determine, at the computer system, whether a computer system in the complete data serving chain that provides a website provides a website indicated in a list of undesirable websites: (see paragraphs 0032 and 0034-0035.

c)      analyzing the complete data serving chain to determine, at the computer system, whether a computer system in the complete data serving chain has usage and traffic characteristics indicative of not being an intermediary computer system, including a sudden increase in traffic (see paragraphs 0030-0031.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0031, note: The domain registration attributes are attributes that are based on the domain registration and expiration dates associated with an entity corresponding to a node. More specifically, the attribute may be a measure of the difference between the registration time of a domain and the expiration time. Because domain registration has an associated cost, most untrustworthy entities have a domain with short amount of time between its registration and expiration. Entities with domains with less than a year between its registration and expiration may receive a low domain registration attribute by the node annotator 210, while entities with domains having more than a year may receive a higher domain registration attribute). 
determining, at the computer system, a recurrence of determinations a), b), and c) and(see paragraphs 0035-0037, 0027, and 0040. 

based on the recurrence of determinations a), b), and c), determining a likelihood that a source of the online data is concealing its true identity (see paragraphs 0035, 0003, and 0020.
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 
Xie et al. does not expressly teach (1) internet message can include html, (2) and a high level of traffic associated with low activity in social media; and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring. 
	However, Lester et al. which is in the art on online fraud detection by determining and comparing multiple factors (see abstract and paragraph 0035) teaches  
html (see paragraph 0024, note: As stated above, in one embodiment, the network 112 is the Internet. As known in the art, the Internet is a large, publicly-accessible network of networks. Individual computers and other devices can utilize communications protocols such as the transmission control protocol/Internet protocol (TCP/IP) to send messages to other computers on the Internet. These messages can use protocols such as the hypertext transport protocol (HTTP), file transfer protocol (FTP), simple mail transport protocol (SMTP), post office protocol 3 (POP3), Multipurpose Internet Mail Extension (MIME) protocol, and Internet message access protocol (IMAP), and data representations such as the hypertext markup language (HTML) and extensible markup language (XML) to carry and exchange information. Embodiments of the present invention may use other communications protocols and languages to exchange data). 
	(2) determining possible fraud is occurring based on a high level of traffic associated with low activity in social media (see paragraphs 0041, note: In another embodiment, the model generator 310 builds a reputation for each user based on an analysis of the entire social graph. In this embodiment, the generator 310 can calculate a reputation value for each user based on the records in the contact information database or social graph that refer to the user but where those "inbound references" are themselves weighted by the reputation value of the user from which these records came, and so on recursively throughout the social graph. In this manner, the system can be used to detect possible collusion among parties who wish to send spam, perform fraud, etc., and wish to go undetected by the system by creating address book entries for themselves and getting their co-conspirators to also create address book entries for 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. with the aforementioned teachings from Lester with the motivation of providing a way to identify online fraud or an anomaly by various known mechanisms differences in social activity and traffic levels (see Lester paragraphs 0035 and 0041) as well as communicating messages through well-known internet languages (see Lester paragraph 0024), when determining traffic and irregular traffic in order to determine fraud (see Xie et al. paragraphs 0029, 0031, 0033, and 0035) and communicating information through internet messages (see Xie et al. paragraphs 0025 and 0015) are both known. 
Xie et al. in view of Lester does not expressly teach and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring
 and (3) determining a frequency of recurrence of determinations and based on the frequency of recurrence of determinations, determining a likelihood that fraud is occurring (see paragraphs 0027, 0030, 0033, and 0036.
Paragraph 0027, note: In general, the present disclosure provides for the identification of fraud through analysis of collections of transactions and their attributes. Some embodiments rely on statistical models to identify suspicious transactions. Example transactions are represented as a collection of attributes that are appearing in time. When a value for an attribute seems to occur at an unusual frequency (among all the transactions being observed), the transactions containing those attributes may be flagged as potential fraud. In some examples, the fact that a single attribute appears "too frequently" in apparently unrelated transactions may be taken as an indication that they are actually related. This provides a new and unique ability to identify fraud in real time and spot new online attacks; paragraph 0030, note: In some exemplary embodiments, when unusual behavior is observed compared with the regular behavior, an example system identifies those transactions that caused the irregular behavior as being potentially involved with payment fraud. In the case of one particular bank, for example, the transactions and activity are monitored for that bank and all of the variables are monitored for that bank. Consider the parameter "number of transactions": If an unusual number of transactions come to that bank in a period of time then those transactions can be looked at as potentially involved with fraud. Another example is IP sub-network: If an unusual number of transactions in a period of time are coming from one IP sub-network, then those addresses can be inferred to be potential sources of fraudulent activity; Paragraph 0033, note: In some exemplary embodiments, an example system receives feeds of raw transactions including the network merchant data for transactions and observes regular behavior for configured attributes and observes them over time. The regular behavior for the attributes is determined for observed periods of time. When unusual frequencies or clustering of critical attributes is observed, fraud 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. in view of Lester with the aforementioned teachings from Kolkowitz et al. with the motivation of providing a known way of detecting a fraudulent action in a transaction based on frequency (e.g. comparing the transaction to some baseline for example too many in a short period of time) (see Kolkowitz et al. paragraphs 0027, 0030, 0033, and 0036), when detecting various types of frauds or undesirable actions in an online advertising transaction (see Xie et al. paragraphs 0029-0035) and updating rules for detecting fraud based on analysis conducted on transactions (see Xie et al. paragraphs 0027 and 0040) are both known.
	As per claim 23, Xie et al. teaches 
	wherein whether a computer system of a first party and a computer system of a second party provide websites and are not intermediary computer systems is determined using a list of intermediaries  (see paragraphs 0030 and 0024.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some 

	As per claim 25, Xie et al. teaches 
	wherein the computer system of the second party has usage and traffic characteristics indicative of a content site and not of an intermediary (see paragraph 0030 and 0035.
	Paragraph 0030, note: The role attributes are attributes that are based on whether the entity associated with a node has a known role related to advertising; for example, whether the entity is a known publisher 130, syndicator 140, or third-party provider 150. Entities that are known are likely to be well established and therefore legitimate since many malicious entities only exist for a short time or may be hijacked entities that are not otherwise known to be related to advertising. In some implementations, the role of an entity associated with a node may be determined by the node annotator 210 using sources such as EasyList and EasyPrivacy, for example; and paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate 

	As per claim 26, Xie et al. teaches
	recurrence of the determinations a), b), and c) indicates an increased likelihood that advertisement laundering is occurring (see paragraphs 0035, 0003, and 0020.
	Paragraph 0035, note: The rule generator 230 may use the annotated subsequences generated by the node annotator 210 and the subsequence determiner to generate rules 225 that may be used to determine if a display advertisement 115 is legitimate or malicious based on annotated nodes of subsequences of the advertising delivery sequence 165 associated with the display advertisement 115. Malicious or untrustworthy entities typically are close to each other in an advertising delivery sequence 165. For example, a malicious user may compromise a third-party provider 150 and may cause it to redirect a client device 110 to an advertising server that is also under the malicious user's control; paragraph 0003, note: Known legitimate and 
Xie et al. in view of Lester does not expressly teach wherein an increased frequency of recurrence indicates an increased likelihood that fraud is occurring.
However, Kolkowitz et al. which is in the art of detecting fraud (see abstract) teaches wherein an increased frequency of recurrence indicates an increased likelihood that fraud is occurring (see paragraphs 0027, 0030, 0033, and 0036.
Paragraph 0027, note: In general, the present disclosure provides for the identification of fraud through analysis of collections of transactions and their attributes. Some embodiments rely on statistical models to identify suspicious transactions. Example transactions are represented as a collection of attributes that are appearing in time. When a value for an attribute seems to occur at an unusual frequency (among all the transactions 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Xie et al. in view of Lester in view of Kolkowitz et al. with the aforementioned teachings from Kolkowitz et al. with the motivation of providing a known way of detecting a fraudulent action in a transaction based on frequency (e.g. comparing the transaction to some baseline for example too many in a short period of time) (see Kolkowitz et al. paragraphs 0027, 0030, 0033, and 0036), when detecting various types of frauds or undesirable actions in an online advertising transaction (see Xie et al. paragraphs 0029-0035) and updating rules for detecting fraud based on analysis conducted on transactions (see Xie et al. paragraphs 0027 and 0040) are both known.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Gottlieb et al. (United States Patent Number: US 8,745,753) teaches an advertisement discovery and blocking system that discovers advertisements of a particular publisher webpage and placement pathways associated with those discovered advertisements, in order to compare those pathways to a list in order to determine advertisement violations (see abstract) 
Gillum (United States Patent Application Publication Number: US 2004/0117316) teaches a method for detecting suspicious transactions based on threshold amounts (see abstract and Figures 2-3)
	c. 	McMahan et al. (United States Patent Application Publication
Number: US 2007/0192485) teaches a method, system, and computer program product for preventing a web browser from loading content from undesirable sources ( see abstract and title)
	d. 	Messer (United States Patent Application Publication Number: US
2015/0262227) teaches determining fraud based on large jumps in traffic from individual sites (see paragraph 0038)
	e.	Wittenstein et al. (United States Patent Application Publication Number: US 2012/0016633) teaches a system and method for automatic detection of anomalous recurrent behavior based on frequency (see abstract and title) 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621